Citation Nr: 1209322	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for type II diabetes mellitus and a prostate disorder.  The Veteran disagreed only with the denial of service connection for type II diabetes mellitus and perfected an appeal of that issue.  


FINDINGS OF FACT

The Veteran was not exposed to herbicides during his active duty service and the Veteran's diabetes disorder was not incurred during active duty service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in service nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who served in the Air Force as a jet aircraft mechanic during the Vietnam War, alleges that he was exposed to herbicides that were on planes returning from Vietnam to bases in Alaska and Delaware where the Veteran was assigned.  He specifically contends that he cleaned aircraft that had herbicides on the "belly" which he washed down.  The Veteran contends that his type II diabetes mellitus resulted from the exposure to herbicides and he seeks service connection for the disease.  The Board will first address preliminary issues and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO provided notice to the Veteran in August 2007 which informed him how to substantiate his claim based on information and evidence that was not of record, and informed him of the information and evidence VA would attempt to provide and that which he was expected to provide.  The Veteran was also asked to provide information concerning his exposure to herbicides and was informed that VA would be responsible for obtaining federal records, including VA medical records and SSA records.  He was also informed that VA would make reasonable efforts to get relevant records not held by any Federal agency and medical evidence from a doctor.  He was further informed that if the evidence was not in his possession, he must provide sufficient information so VA could request the records on his behalf.   Finally, the Veteran was informed of how VA determines a disability rating and an effective date.  

The record shows that VBA has obtained the Veteran's service treatment records, service personnel file and private treatment records identified by the Veteran.  VA has also requested records from appropriate agencies within the Federal government regarding whether Agent Orange herbicides were used or transported to Air Force bases at Elmendorf, Alaska, and Dover, Delaware, during the period of the Veteran's service at those locations.  

The Veteran was not provided a medical examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, as is discussed below, the evidence does not show that the Veteran was exposed to herbicides during service and does not show that the Veteran had diabetes treated or diagnosed during his active duty service.  Nor is there any indication that diabetes mellitus, which is first shown many years after service, may be associated with the Veteran's service.  For these reasons, the Board finds that a medical examination is not warranted.

In a September 2008 written submission, the Veteran withdrew his request for a hearing before a Veterans Law Judge (VLJ) at the RO.  In a January 2012 written submission, the Veteran withdrew his request for a hearing before a VLJ in Washington, D.C.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for type II diabetes mellitus to include as due to exposure to herbicides.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  In addition, service connection for diabetes mellitus may also be granted if the disorder manifested to a degree of 10 percent within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

The record shows that the Veteran has been treated for diabetes mellitus during the pendency of his claim with glucophage.  Thus, Shedden element (1) has been satisfied.

With regard to element (2), evidence of in-service incurrence or aggravation of a disease or injury, VA regulations provide that if a Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, his exposure to an herbicide agent, to include Agent Orange, will be presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 3.307 (2011).  The Veteran has not claimed that he served in Vietnam.  Rather, he contends that he served in two locations, both in the United States, while on active duty.  There is nothing in the Veteran's VA claims folder that shows he served in Vietnam.  Thus, the Veteran is not entitled to the presumption of exposure to herbicides that is provided by VA regulations to those who served in Vietnam.  

In an October 2007 statement, the Veteran reported that he was stationed at Dover Air Force Base in Dover, Delaware, where he worked on C-141 aircraft that were used to transport supplies to Southeast Asia, including Vietnam.  When the planes returned from Southeast Asia, he was assigned to assist in the cleaning of the aircraft.  Specifically, the Veteran stated that "we had to scrub the chemicals out of the bottom of the planes to reload new supplies," and that "herbicide dow chemical container[s] were still on the planes we washed out."  The Veteran further stated that when he was stationed at Elmendorf Air Force Base in Alaska, he worked on planes coming from Southeast Asia that had "chemical residues all in the bottom of the planes that had to be cleaned out."

In response, VA sought records from the Joint Services Records Research Center (JSRRC) that would establish the Veteran's exposure to herbicides.  In two responses dated May 2008 and June 2008, JSRRC reported that records regarding the Veteran's unit, the 4360th Maintenance Squadron, and parent units, the 436th Military Airlift Wing and 602nd Military Airlift Wing, made no mention of any herbicide "spraying, testing, transportation or storage" at Dover Air Force Base or Elmendorf Air Force Base during the times the Veteran was assigned at those locations.  In sum, the responses conclude that the JSRRC was unable to verify or document that the Veteran was exposed to herbicides on planes returning from Vietnam.  Similarly, an April 2008 note from the Veterans Benefits Administration Central Office unit designated to provide information about Agent Orange states that a review of relevant Department of Defense records showed that herbicides were not used, tested or stored at Dover or Elmendorf Air Force Bases.

After review of the entire record, the Board finds that there is no competent evidence that the Veteran was exposed to Agent Orange during his active duty service.  The record does not include any information that indicates the Veteran is competent to report that the liquid or residues he cleaned from the floors of aircraft was in fact an herbicide or was, specifically, Agent Orange.  

The Veteran's service treatment records do not indicate that the Veteran was treated for diabetes mellitus during service.  Nor does the evidence show that the Veteran had diabetes mellitus to any degree, let alone to a compensable degree, within one year of discharge from active duty.  The Veteran has not contended that he had diabetes during service or within a year of his discharge from service.  He asserts that he was exposed to herbicides and that his currently diagnosed diabetes mellitus resulted from that exposure.  The evidence of record shows that diabetes mellitus was diagnosed many years after service.  

In view of the replies from the JSRRC and the negative findings following review of Department of Defense records, the Board finds that the preponderance of the evidence is against finding that the Veteran was exposed to herbicides during his active duty service.  These findings based on official records are highly probative evidence against the claim.  For those reasons, the Board finds that element (2) of Shedden is not met and that the Veteran's claim for service connection must be denied. 
 

ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


